 


113 HR 5341 IH: To delay for 1 year the application of Revenue Ruling 2012–18 with respect to the characterization of payments as tips or service charges.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5341 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Gallego introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To delay for 1 year the application of Revenue Ruling 2012–18 with respect to the characterization of payments as tips or service charges. 
 
 
1.Delay in application of Revenue Ruling 2012–18 with respect to characterization of tips or service chargesThe Secretary of the Treasury shall not apply Revenue Ruling 2012–18 (or any other similar guidance) for purposes of determining whether any payment made before January 1, 2015, is a tip as opposed to a service charge.  
 
